Citation Nr: 0613554	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  02-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for menstrual 
problems, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1 to May 19, 
1990 and from December 6, 1990 to July 4, 1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Waco, 
Texas, Department of Veterans' Affairs (VA), Regional Office 
(RO), which denied entitlement to the requested benefits.  
The veteran and her mother testified before the undersigned 
at a personal hearing conducted at the Waco RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At her September 2005 personal hearing, the veteran indicated 
that her main stressor had involved a SCUD missile strike at 
her camp.  She stated that this attack had been very 
frightening for her.  A review of the record does not 
indicate that any attempt has been made to contact the U.S. 
Army and Joint Services Records Research Center (JSRRC) in 
order to verify this claimed stressor.  The Board finds that 
such an attempt at verification must be made.

As to the claim for an increased evaluation for the service-
connected menstrual problems, the Board notes that the 
veteran has never been provided with correspondence notifying 
her of the notification and assistance duties of the VCAA.  
This must be done prior to a final determination of her 
claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
for PTSD and of an effective date if the increased evaluation 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) concerning the claims on 
appeal.  This notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims on appeal, as outlined by the CAVC 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  A statement concerning the veteran's 
claimed stressor must be prepared for the 
JSRRC.  This must include a description of 
the event (a SCUD missile attack), the 
dates of the veteran's service in 
Southwest Asia (February 12 to June 8, 
1991), and her unit (Co. G, 149th AVN).  

3.  The above statement should be sent to 
the JSRRC, Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, Virginia 
22315.  The JSRRC should be asked to 
verify the veteran's claimed stressor.  If 
the stressor cannot be verified, it should 
be so stated, in writing, for the record.

4.  If, and only if, the veteran's claimed 
stressor is verified, she should be 
afforded a VA psychiatric examination.  
The examiner is asked to review the entire 
claims folder prior to the examination, 
and it must be indicated in the 
examination report that the claims folder 
was so reviewed.  The examiner should 
provide definitive diagnosis of the 
veteran's complaints.  If PTSD is found, 
the examiner must relate the diagnosis to 
a verified inservice stressor.  A complete 
rationale for the opinion expressed must 
be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

